DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3 May 2022 has been entered. Claims 1-5, 7-14, and 16-22 are pending in the application. Claims 6 and 15 are canceled from consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 9 recites the limitation “a second rotary valve body disposed within the first liquid chamber”.  The specification and the drawings illustrate that the second rotary valve body is disposed within the second liquid chamber.  The limitation will be interpreted as such for purposes of examination.  Additionally, lines 12-13 recite the limitation “the first rotational axis is parallel and non-coaxial to the first rotational axis”.  This limitation should read “the first rotational axis is parallel and non-coaxial to the second rotational axis”.  The limitation will be interpreted as such for purposes of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Publication 2017/0138248).
Regarding claim 1, Lee discloses a coolant control valve, comprising:
at least one actuator 200;
a housing 260 having an inner wall 280 configured to separate a first liquid chamber 276 from a second liquid chamber 278, the inner wall configured so that liquid cannot flow between the first and second liquid chambers via the inner wall (when the connection passage 270 is in the closed position as in the states shown in figures 4, 5, and 7);
a first rotary valve body 130 disposed within the first liquid chamber and driveably connected to the at least one actuator, the first rotary valve body having a first rotational axis (x-axis in FIG. 2); and
a second rotary valve body 140 disposed within the second liquid chamber and driveably connected to the at least one actuator, the second rotary valve body having a second rotational axis (x-axis in FIG. 2); and
the first rotational axis is parallel and non-coaxial to the second rotational axis  (FIG. 2, 4-7; Paragraph 39-43, 65-75).
Regarding claim 2, Lee discloses the second rotary valve body is driveably connected to the first rotary valve body (via 210/215) (FIG. 2; Paragraph 44, 59-62).
Regarding claim 3, Lee discloses a gear train 205/210/215 that driveably connects the first rotary valve body to the at least one actuator (FIG. 2; Paragraph 44, 59-62).
Regarding claim 4, Lee discloses the gear train driveably connects the first rotary valve body to the second rotary valve body (FIG. 2; Paragraph 44, 59-62).
Regarding claim 13, Lee discloses the at least one actuator includes a first actuator 210 and a second actuator 215, the first actuator driveably connected to the first rotary valve body, and the second actuator driveably connected to the second rotary valve body (FIG. 2; Paragraph 44, 59-62).
Regarding claim 14, Lee discloses the at least one actuator is configured to be provided electronic communication from an electronic controller 180 to move the first rotary valve body to a selected one of any angular position within a continuous range of angular positions (FIG. 1, 2; Paragraph 31, 62).
Regarding claim 15, Lee discloses a first rotational axis of the first rotary valve body is parallel to a second rotational axis of the second rotary valve body (FIG. 2).
Regarding claim 16, Lee discloses a central axis of the at least one actuator is parallel to the first and second rotational axes (FIG. 2).
Regarding claim 17, Lee discloses a coolant control valve, comprising:
at least one actuator 200;
a housing 260 having:
	a first liquid chamber 276;
	a second liquid chamber 278; and
	an inner wall 280 shared by the first and second liquid chambers, the inner wall configured so that liquid cannot flow between the first and second liquid chambers via the inner wall (when the connection passage 270 is in the closed position as in the states shown in figures 4, 5, and 7);
a first rotary valve body 130 disposed within the first liquid chamber and driveably connected to the at least one actuator, the first rotary valve body having a first rotational axis (x-axis in FIG. 2); and
a second rotary valve body 140 disposed within the second liquid chamber and driveably connected to the at least one actuator, the second rotary valve body having a second rotational axis (x-axis in FIG. 2); and
at least a portion of a first longitudinal span of the first rotary valve body overlaps a second longitudinal span of the second rotary valve body (See FIG. 2); and
at least one of the first rotary valve body or secondary rotary valve body has an internal cavity (created by 250a/b, shown by arrows through FIG. 2), the internal cavity configured to receive a liquid; and
the first rotational axis is parallel and non-coaxial to the second rotational axis (FIG. 2, 4-7; Paragraph 44, 59-62, 65-75).
Regarding claim 21, Lee discloses the inner wall extends longitudinally in a direction parallel to the first and second rotational axes such that a longitudinal length of the inner wall exceeds both the first longitudinal span and the second longitudinal span (FIG. 2).
Regarding claim 22, Lee discloses a coolant valve, comprising:
at least one actuator 200;
a housing 260 having an inner wall 280 configured to separate the housing into a first liquid chamber 276 and a second liquid chamber 278 that are isolated from one another (when the connection passage 270 is in the closed position as in the states shown in figures 4, 5, and 7);
a first rotary valve body 130 disposed within the first liquid chamber and driveably connected to the at least one actuator, the first rotary valve body having a first rotational axis (x-axis in FIG. 2); and
a second rotary valve body 140 disposed within the first liquid chamber and driveably connected to the at least one actuator, the second rotary valve body having a second rotational axis (x-axis in FIG. 2); and
the first rotational axis is parallel and non-coaxial to the first rotational axis (FIG. 2, 4-7; Paragraph 39-43, 65-75).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sato (U.S. Patent 10,975,975).
Regarding claim 5, Lee discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Lee is silent regarding the first rotary valve body has at least one first lobe and the second rotary valve body has at least one second lobe.
However, Sato teaches providing a valve body 20 made up of a first 22 and a second 23 lobe (FIG. 1, 2, 5, 9, 11; Col. 9 ln 45-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Lee by making the first rotary valve body and the second rotary valve body have at least one first and second lobe, respectively, as taught by Sato, for the purpose of utilizing a known geometric layout for the valve bodies that provides ease of manufacture while maintaining the desired functionality of the valve.
Regarding claim 7, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Lee/Sato further teaches at least one rotary valve seal (Sato 162) that engages at least one of the at least one first lobe, the at least one rotary valve seal configured to move along an axis (Sato compresses the seal along the x-axis, rotates about the y-axis) arranged perpendicularly to a first rotational axis (Sato y-axis) of the first rotary valve body or a second rotational axis of the second rotary valve body (Sato FIG. 12; Col. 10 ln 32-42).
Regarding claim 8, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Lee/Sato further teaches the at least one rotary valve seal forcibly engages an outer surface of the at least one first lobe or the at least one second lobe (Sato FIG. 12).
Regarding claim 9, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Lee/Sato further teaches the at least one first lobe or the at least one second lobe rotates relative to the at least one rotary valve seal (Sato FIG. 12; Col. 10 ln 32-42).
Regarding claim 10, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Lee/Sato further teaches the at least one rotary valve seal and a radial liquid opening (Sato 222 equates to Lee 250a/b) of the at least one first lobe or the at least one second lobe form an overlap area that defines a liquid pathway (Sato 222-220-160 equates to Lee 250a/b-292/294) (Lee FIG. 2; Sato FIG. 9).
Regarding claim 11, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Lee/Sato further teaches the at least one rotary valve seal includes a circular contact face (See Sato FIG. 12, ring is an 0-ring, and therefore has a circular contact face) that defines a contact zone between the at least one rotary valve seal and the at least one first lobe or the at least one second lobe (Sato FIG. 12).
Regarding claim 12, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Lee/Sato further teaches the contact zone varies in size throughout a rotational range of the at least one first lobe or the at least one second lobe (Sato when open (see FIG. 12) not all of the seal contacts the outer surface of the lobe, but does when in the closed position and the seal contacts the outer surface of the lobe without encircling the opening) (Sato FIG. 12).
Regarding claim 18, Lee discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Lee is silent regarding the first rotary valve body has at least one first lobe and the second rotary valve body has at least one second lobe.
However, Sato teaches providing a valve body 20 made up of a first 22 and a second 23 lobe (FIG. 1, 2, 5, 9, 11; Col. 9 ln 45-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Lee by making the first rotary valve body and the second rotary valve body have at least one first and second lobe, respectively, as taught by Sato, for the purpose of utilizing a known geometric layout for the valve bodies that provides ease of manufacture while maintaining the desired functionality of the valve.
Regarding claim 19, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 18.
Lee/Sato further discloses a first longitudinal span of the first rotary valve body is completely overlapped by a second longitudinal span of the second rotary valve body (Lee FIG. 2).
Regarding claim 20, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 18.
Lee/Sato further discloses a drivetrain (Lee 205/210/215) that driveably connects the at least one actuator to at least one of the first rotary valve body or the second rotary valve body, wherein:
the at least one actuator is parallel to the first rotary valve body and the second rotary valve body (Lee FIG. 2);
the at least one actuator, the first rotary valve body and the second rotary valve body extend in a first direction (vertically) from a first side (top of 205) of the drivetrain; and,
the at least one actuator extends to a length that overlaps at least one of the at least one first lobe or the at least one second lobe (Lee FIG. 2).

Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Lee has a connection passage 270 connecting the first and second valve spaces and therefore does not meet the limitation “the inner wall configured so that liquid cannot flow between the first and second liquid chambers via the inner wall”.  However, Lee disclosed an inner wall that does not allow liquid to flow between the first and second liquid chambers.  With reference to the state of the engine system illustrated by figures 4, 5, and 7, the connection passage is closed.  Therefore, Lee discloses a housing having an inner wall configured to separate a first liquid chamber from a second liquid chamber, the inner wall configured so that liquid cannot flow between the first and second liquid chambers via the inner wall.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753